                                                                                  p      1 It
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division                          F      MAR - -9 2020

                                                                                    ULkHK, U.S. DISTRICTCOURT
                                                                                          RICHMOND. VA
CRAIG S.,'

                       Plaintiff,
               V.                                              Civil No. 3:19cv523-HEH


ANDREW M. SAUL,2
Commissioner of Social Security,

                       Defendant.


                                 MEMORANDUM OPINION
                            (Cross-Motions for Summary Judgment)

       On July 19, 2016, Craig S. ("Plaintiff) applied for Supplemental Security Income

("SSI") under the Social Security Act ("Act"), alleging disability from hepatitis C,

recovering alcoholism, and hypertension, with an alleged onset date ofJuly 1, 2015.^

The Social Security Administration ("SSA") denied Plaintiffs claim both initially and

upon reconsideration. Thereafter, Plaintiff requested a hearing, which was held on May

25, 2018, before an Administrative Law Judge ("ALJ"). At the hearing. Plaintiff

amended his alleged onset date to January 25, 2017. The ALJ denied Plaintiffs claims in


' The Committee on Court Administration and Case Management of the Judicial Conference of
the United States has recommended that, due to significant privacy concerns in social security
cases, federal courts should refer to claimants by only their first names and last initials.

^ On June 4, 2019, the United States Senate confirmed Andrew M. Saul to a six (6) year term as
the Commissioner of Social Security. Accordingly, Commissioner Saul will be named as the
defendant in this matter.


^ There is some dispute in the Record as to whether Plaintifffiled his application for SSI on July
19,2016, or on July 28,2016. (R. at 13,23, 156.) For the purposes of this Memorandiun
Opinion, the Court will use July 19,2016 as the date of Plaintiff's application but will indicate
the discrepancy where appropriate.
